IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 2055-99


DANIEL RIOS, JR., Appellant

v.


THE STATE OF TEXAS




ON DISCRETIONARY REVIEW
FROM THE FIRST COURT OF APPEALS

HARRIS  COUNTY



 Per curiam. Keller, P.J., dissented. Price, J., filed a dissenting opinion.
Cochran, J., filed a dissenting opinion.


 The appellant was convicted of aggravated robbery and sentenced to ten years'
imprisonment, probated, and a $10,000 fine.  During jury selection, the trial court limited
each side to 45 minutes for voir dire. On appeal, the appellant argued that the trial court
erred by preventing him from asking additional questions after his allotted time expired. 
The court of appeals held that the trial court erred and that the error harmed the appellant,
and reversed the conviction.  Rios v. State, 4 S.W.3d 400, 402-03 (Tex. App.-- Houston
[1st Dist.] 1999).  We granted the State's petition for discretionary review to determine
whether the court of appeals erred in its holdings.					
	After reviewing the parties' briefs and the relevant portions of the record, we
conclude that our decision to grant the State's petition for discretionary review was
improvident. Therefore, the State's petition is dismissed.
En banc.
Delivered December 17, 2003.
Publish.